NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
DANVERS E. LONG,
Petiti0ner, _
V.
SOCIAL SECURITY ADMINISTRATI_ON,
Respondent.
2010-3108
Petition for review of the Merit SySte1ns Protection
Board in case no. CB7521080019-I-1.
ON MOTION
ORDER
DanverS E. Long moves for a 10-day extension of
time, until Ootober 7, 2010, to file his reply brief and the
joint appendix
Upon consideration thereof
lT IS ORDERED THATZ

LONG V. SSA
CC.
S
The motion is granted
SEP 3 0 2010
Christopher C. Sharp, Esq.
Elizabeth M. Hosford, Esq.
Linda Stagno, Esq.
2
FOR TI-IE COURT
/s/ J an Horbaly
Date J an Horba1y
C1erk
-l
“*1sr'er§A'~§sz'.-r°“
559 30 2010
.lAN HORBALY
CLERK